Citation Nr: 1730312	
Decision Date: 07/31/17    Archive Date: 08/04/17

DOCKET NO.  13-05 745	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to an initial disability rating greater than 50 percent for mood disorder.

2.  Entitlement to service connection for a shoulder disability.

3.  Entitlement to service connection for a neck disability.

4.  Entitlement to a total disability rating for compensation based upon individual unemployability due to service-connected disabilities (TDIU).



REPRESENTATION

Appellant represented by:	Jan Dils, Attorney



WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

M. Katz, Counsel


INTRODUCTION

The Veteran served on active duty from April 1984 to April 1988. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from September 2010 and June 2014 rating decisions by the Department of Veterans Affairs (VA) Regional Office in Huntington, West Virginia (RO).  The Veteran testified at a hearing before the undersigned Veterans Law Judge in February 2017.  A transcript of that hearing is associated with the claims file.

In January 2017, the Veteran submitted additional evidence in support of his claims along with a waiver of RO review of that evidence.  38 C.F.R. § 20.1304 (2016).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Review of the claims file reflects that the Veteran last underwent a VA examination to assess the severity of his mood disorder in September 2010.  Additionally, during his February 2017 hearing before the Board, the Veteran's representative alleged that his mood disorder symptoms had increased in severity since that time.  In light of the fact that the most recent VA examination is almost seven years old and with consideration of the indication that the Veteran's mood disorder has increased in severity since that time, a new VA examination is necessary.  See Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993); see also 38 C.F.R. § 3.326(a) (2016).  

In its June 2015 decision, the Board remanded the issues of entitlement to service connection for a shoulder disability and entitlement to service connection for a neck disability to the RO for the issuance of a statement of the case.  Manlicon v. West, 12 Vet. App. 238, 240-41 (1999).  Review of the claims file reflects that a statement of the case has not yet been issued.  Accordingly, these issues are remanded for compliance with the June 2015 Remand directives.  Stegall v. West, 11 Vet. App. 268 (1998) (holding that a remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with the Board's remand order).

The Veteran's claim for entitlement to a TDIU is intertwined with the claim for an increased rating for a mood disorder, remanded herein; accordingly, it must also be remanded.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both are adjudicated).

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with a comprehensive VA psychiatric examination to determine the current severity of his mood disorder.  The claims file and all electronic records must be made available to the examiner, and the examiner must specify in the report that the entire claims file has been reviewed.  In reviewing the record, the examiner's attention is called to the Veteran's assertions, to include the impact that the Veteran's mood disorder has on his ordinary activities and his employment, as well as the medical evidence of record.  The examiner must provide accurate and fully descriptive assessments of all psychiatric symptoms.  The examiner must comment upon the presence, frequency, and severity of symptoms due to the service-connected mood disorder. 

The examiner must also enter a complete multiaxial diagnosis, and assign a Global Assessment of Functioning score based solely on the mood disorder, together with an explanation of what the score represents in terms of the Veteran's psychological, social, and occupational functioning.

2.  Take appropriate action, including the issuance of a statement of the case and the notification of the Veteran's appellate rights regarding the issues of entitlement to service connection for a shoulder disability and entitlement to service connection for a neck disability.  38 C.F.R. § 19.26 (2016).  Remind the Veteran that, to vest the Board with jurisdiction over these issues, a timely substantive appeal must be filed.  If the Veteran perfects an appeal as to either of these issues, they should be returned to the Board for appellate review.

3.  When the above development has been completed, readjudicate the issues on appeal, including the issue of entitlement to a TDIU.  If any benefit sought on appeal remains denied, issue an additional supplemental statement of the case to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, return the appeal to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




